DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments, Remarks
Applicant is thanked for their considerate response to the June 9, 2021 Non- Final Office Action.  
Regarding the Claim Objections, Applicant remarks that claims 12 and 19 have been corrected.
The examiner thanks Applicant for amending Claims 12 and 19; accordingly the Objections have been withdrawn.
Regarding the 35 USC §103 Rejection of Claims 1, 4 - 71, 9, 10, 12, 18 and 20 - 25 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5,822,940), Applicant remarks that the cited reference do not teach or suggest “a first channel member coupled to all of the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member; and a second channel member coupled to all of the one or more prefabricated panels of the second sidewall and configured to be secured to the mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member…LeBlang does not teach the entirety of the panel (160) placed on the baseplate (166).  As can be seen in the figures, the double headed screw (140) binds the channel (162) and the insulation board (138) to form a panel (160) with the base place (166) in the middle.  In this manner, only the channel (162) is placed on the bottom base plate (166) and the insulation board (138) is placed outside the base plate (166).
The examiner respectfully believes that Applicant may have mischaracterized the teaching of Leblang/Carlin, and Applicant may be remarking on features that were not claimed.  
Leblang teaches a channel member (fig 5: (166)) coupled to all of the one or more prefabricated panels (160) of the sidewall and configured to be secured to a floor (via bolt (171)), each of the prefabricated panels extending from a top member (164) to the first channel member (166).  Respectfully, the claims do not disclose wherein an “entirety of the panel” is placed on a baseplate. 
However, even if the claims were amended to disclose “the entirety”, Leblang also discloses:
Figure 1: a top channel (18), a bottom channel (20), the bottom channel comprising a base web portion (20A), an inside flange (20B), and outside flange (20C); the bottom channel member (20) coupled to the entirety of one or more prefabricated panels (16/32) having one or more structural studs (16).

    PNG
    media_image1.png
    625
    805
    media_image1.png
    Greyscale

Figure 2: a top channel (60), a bottom channel (62), the bottom channel comprising a base web portion, an inside flange (62B), and outside flange (62C); the bottom channel member (62) coupled to the entirety of
Figure 3B, D: a top channel, a bottom channel (annotated, below), the bottom channel member coupled to the entirety of one or more prefabricated panels (10A’) having one or more structural studs (108).

    PNG
    media_image2.png
    647
    746
    media_image2.png
    Greyscale

Respectfully, it was discussed in the office action that such a technique was known in the art before the effective filing date of the claimed invention as evidenced by Carlin.
Carlin teaches a wall system comprising a plurality of prefabricated panels (figs 33D (also disclosed in figures 34 - 50):(100D)) comprising at least one structural stud (32), 
a top channel (fig 1: (12A)), 
a bottom channel (12B), and
self-tapping screws (24) which extend through a sidewall (14) of the bottom channel (12B) and into a sidewall (50) of the stud (32).

    PNG
    media_image3.png
    585
    1389
    media_image3.png
    Greyscale
 

Please note that Carlin was not relied up to teach studs that have only a first portion embedded within a prefabricated panel

The examiner respectfully notes that Applicant did not discuss the 35 USC §103 Rejection of Claims 2 and 3 as being unpatentable over Helbig et al (US 9,759,065), in view of LeBlang (US 6,401,417), in view of Carlin et al (US 5,822,940), in view of Salazar et al (US 8,726,594).  However, as Claims 2 and 3 depend from Claim 1, it has been understood that any remarks directed towards Claim 1 would apply to Claims 2 and 3.  
The examiner respectfully notes that Applicant did not discuss the 35 USC §103 Rejection of Claim 19 as being unpatentable over Helbig et al (US 9,759,065), in view of LeBlang (US 6,401,417), in view of Carlin et al (US 5,822,940), in view of Niemann (US 2017/0081847).  However, as Claim 19 depend from Claim 1, it has been understood that any remarks directed towards Claim 1 would apply to Claim 19.  

The examiner respectfully notes features upon which Applicant relies are known the building arts, as evidenced by Meadows (US 6,279,287)2 and Bowman (US 8,752,348)3.

Additionally, the amendments to Claims 1, 12 and 18 (“all of the one or more”) did not further define the claimed invention.  As the independent claims recite “one or more prefabricated panels”, adding that the channel member (is) “coupled to all of the one or more prefabricated panels”, the channel member need only be coupled to one of the prefabricated panels.  However, as the proposed combination discloses that a plurality of fasteners attach the stud of the prefabricated panel to the channel member, the rejection of the claims based on the disclosure of still stands.

Claim Objections
In re Claim 19, the limitation “each groove” is unclear, as antecedence was provided in Claim 84, which has been cancelled.  For purposes of examination, the limitation has been understood as if to read, “wherein each of the one or more prefabricated panels comprising a first tongued end and a second grooved end, each tongue and groove…”
Appropriate correction is respectfully requested.

Claim Interpretations
It is respectfully noted that, in response to the Claim Interpretations of Claims 1, 12 and 18, Applicant did not explicitly state that the structure of the “a first securing member and a second securing member” as “one or more self-tapping screws”.  However as Claims 24 and 25 disclose that the securing members comprise a plurality of self-tapping screws, it has been understood that the structure of the “securing member” is a “self-tapping screw”.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 4 – 7, 9, 10, 12, 18 and 20 – 25 are rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5, 822940).
In re Claim 1, Helbig discloses an overcast system (figs 24 – 26: (400)) comprising:
a first sidewall (fig 1: (12)) formed of one or more prefabricated panels (fig 6: (36):  “constructed out of a prefabricated metal frame and preformed metal panels”, col 3, lns 40 – 47; col 4, lns 46 - 50);
a second sidewall (fig 1: (14)) formed of one or more prefabricated panels (36);
a top member (fig 1: (16)) formed of one or more prefabricated panels (fig 6 (38)), wherein the top member spans the width between the first sidewall (12) and the second sidewall (14) (col 3, ln 44);
a first channel member (fig 6: (37A), fig 33) coupled to all of the one or more prefabricated panels (36) of the first sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured (via (40/42)) to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member (37A);

    PNG
    media_image4.png
    667
    1072
    media_image4.png
    Greyscale

a second channel member ((fig 6: (37A), not shown) coupled to all of the one or more prefabricated panels (36) of the second sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured to a mine floor (via (40/42)), each of the one or more prefabricated panels (36) of the second sidewall (14) extending from the top member to the second channel member (37A);
a fire-resistant coating (cementitious sealing composition: Gunite5 (113)) applied to the first sidewall, the second sidewall, and the top member (col 8, ln 20 – 31), wherein
a first securing member (48/45) and a second securing member (48/45), 
each of the one or more prefabricated panels having one or more structural studs (32A-F)
wherein the first securing member (48/45) secures the first channel member (37A) to at least one of the first sidewall (12), and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14).
Helbig lacks wherein:
each of the one or more prefabricated panels (30) is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto. 
It could be construed that Helbig lacks:
a first channel member coupled to the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member;
a second channel member coupled to the one or more prefabricated panels of the second sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
a first securing member and a second securing member,
wherein the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall, and 
wherein the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.
Leblang teaches a prefabricated building panel (embodiment of figure 17: (418)) comprising:
a sidewall formed of one or more prefabricated panels (418),
a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422); and
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto.

    PNG
    media_image5.png
    398
    494
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 17), such that:
a channel member supports the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member;
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
such that a completed panel wall is ready for transport as a self-contained unit to a construction site for installation (col 28, lns 47 – 49), for the benefit of reducing construction inconsistencies that occur during site assembly.
Leblang further teaches a building panel system (embodiment of figure 5) comprising:
a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline),
a securing member ((140), element number not indicated in figure 5), 
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1406)

    PNG
    media_image6.png
    632
    641
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 5), such that the system comprises:
a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor, and
a securing member, wherein the securing member secures the channel member to at least one of the sidewall and the one or more structural studs,
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.
Provided to demonstrate that it was known in the art before the effective filing date of the claimed invention to form a composite sidewall comprising prefabricated panels set within a channel member is Carlin et al, who discloses:
a sidewall (fig 49) formed of one or more prefabricated panels (100D); 
a first channel member (12B) coupled to all of the one or more prefabricated panels of the sidewall;
each of the one or more prefabricated panels of the first sidewall extending from a top channel member (12A) to the first channel member (12B); and 
a first securing member (self-tapping screws (24); col 5, ln 62 – col 6, ln 1; col 14, ln 65 – col 15, ln 19) and
a second securing member (“2½ inch fasteners” col 15, ln 37) wherein 
each of the one or more prefabricated panels (100D) is formed of a composite material having one or more structural studs (32) each having a first portion embedded therein and a second portion extending outside with respect thereto (as seen in fig. 38A), wherein the first securing member  (24) secures the first channel member (12B) to at least one of the sidewall (100D) and the one or more structural studs (32) of the sidewall, (col 15, lns 19 – 40; col 11, lns 1 – 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Carlin et al, such that the prefabricated wall panels are secured to a bottom channel member by self-tapping metal screws which extend through the side walls of the bottom channel member and into the side walls of the studs, for the benefit of a rapid attachment of the wall stud to the floor channel, reducing assembly time.
The proposed system would yield an overcast system comprising: 
a first sidewall formed of one or more prefabricated panels; 
a second sidewall formed of one or more prefabricated panels; 
a top member formed of one or more prefabricated panels, wherein the top member spans the width between the first sidewall and the second sidewall; 
a first channel member coupled to all of the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member; 
a second channel member coupled to all of the one or more prefabricated panels of the second sidewall and configured to be secured to the mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member; 
a fire-resistant coating applied to the first sidewall, the second sidewall, and the top member; and 
a first securing member and a second securing member, 
wherein each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto, 
wherein the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall, and 
wherein the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.

It is respectfully noted that Claim 1 discloses:
“each of the one or more prefabricated panels”
 “a first securing member…the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall,” and
 “a second securing member…the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall”. 
 Accordingly, the claimed structure comprises:
one prefabricated panel
 a single securing member securing the first channel member to the at least one of the first sidewall, and 
a single securing member securing the second channel member to the at least one of the second sidewall.  
Indeed, specification paragraph [0008] discloses wherein the first *second) sidewall is formed of one… prefabricated panel.  Similarly, specification paragraph [0032] discloses engaging the panels by extending “one or more self-tapping screws”; the assembly held together with a single securing member for each of the two sidewalls.  While Figure 5 discloses two securing members (215), it discloses one that is a longer length securing member that secures the channel member to the sidewall (202) and structural stud (210), and one that is a shorter length securing member that that secures the channel member to the structural stud (210).
However, in order to provide compact prosecution, the claims have been interpreted as disclosing a plurality of securing members, and a plurality of prefabricated panels.
In re Claim 4, see above In re Claim 1, wherein the proposed system discloses wherein each of the one or more prefabricated panels comprises two structural studs (Leblang (428)) embedded at least partially therein (as seen in  figure 17, above).
In re Claim 5, Helbig discloses wherein the fire-resistant coating is fiber-reinforced composite rock coating (col 7, ln 50 – col 8, ln 26: “suitable reinforcing fibers include various polymer fibers”).
In re Claim 6, Helbig discloses further comprising one or more wing walls (fig 3: (100)) attached to the top member (16).
In re Claim 7, Helbig discloses further comprising at least one of a staircase (fig 24: (421)), a ramp (fig 30: (821)), and a ladder.
Claim 8 has been cancelled by Applicant.
In re Claim 9, Helbig discloses further comprising a wire mesh (96) applied to at least a portion of a surface of the first sidewall, the second sidewall, or the top member (col 8, lns 27 – 31).
In re Claim 10, Helbig discloses further comprising a brace (upper mounting flange fig 16: (78)) secured to the first sidewall and the top member (at (92)).
Claim 11 has been cancelled by Applicant.
In re Claim 12, (please see above, In re Claim 1) Helbig discloses a method of forming an overcast (“assembling”; Abstract) comprising:
forming a first sidewall (fig 1: (12)) using one or more prefabricated panels (fig 6: (36) “constructed out of a prefabricated metal frame and preformed metal panels”: col 3, lns 40 – 47; col 4, lns 46 – 50); 
forming a second sidewall (fig 1: (14)) using one or more prefabricated panels (36), the second sidewall (14) spaced apart from the first sidewall (12);
forming a top member (fig 1: (16)) using one or more prefabricated panels (fig 6: (38)), the top wall spanning the distance between the first sidewall and the second sidewall (col 3, ln 44); 
providing a first channel member (fig 6: (37A)) coupled to all of
providing a second channel member (fig 6: (37A), not shown) coupled to all of the one or more prefabricated panels of the second sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured to the mine floor (via (40/42)), each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member (37A); 
each of the one or more prefabricated panels having one or more structural studs (32A-F)
securing the first channel member (37A) to at least one of the first sidewall and one or more structural studs (32D-F) of the first sidewall (12) with a first securing member (48/45) (as seen in fig 6);
securing the second channel member to at least one of the second sidewall and one or more structural studs (32A-C) of the second sidewall (14) with a second securing member (48/45); and
applying a flame-resistant coating (cementitious sealing composition: Gunite (113)) to at least a portion of the first sidewall, the second sidewall, or the top member (col 8, ln 20 – 31);
wherein each of the one or more prefabricated panels is formed from a composite material having the one or more structural studs (Fig 8: (32A-F)).
Helbig lacks wherein:
each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto. 
It could be construed that Helbig lacks:
providing a first channel member coupled to the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member;
providing a second channel member coupled to the one or more prefabricated panels of the second sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
securing the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall with a first securing member, and
securing the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall with a second securing member.
Leblang teaches a method of forming a prefabricated building panel (embodiment of figure 17: (418)) comprising:
a sidewall formed of one or more prefabricated panels (418),
a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422); and
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helbig, as taught by Leblang (figure 17), such the method comprises:
providing a channel member supporting the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member; wherein
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
such that a completed panel wall is ready for transport as a self-contained unit to a construction site for installation (col 28, lns 47 – 49), for the benefit of reducing construction inconsistencies that occur during site assembly.
Leblang further teaches a method of forming a prefabricated building panel (embodiment of figure 5) comprising:
providing a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline
a securing member ((140), element number not indicated in figure 5), 
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1407)

    PNG
    media_image6.png
    632
    641
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helbig, as taught by Leblang (figure 5), such that the method comprises:
providing a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor, and
securing the channel member to at least one of the first sidewall and one or more structural studs with a first securing member,
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.
The proposed system would yield a method of forming an overcast system for mine ventilation, the method comprising: 
forming a first sidewall using one or more prefabricated panels; 
forming a second sidewall using one or more prefabricated panels, the second sidewall spaced apart from the first sidewall; 
forming a top member using one or more prefabricated panels, the top wall spanning the distance between the first sidewall and the second sidewall; 
providing a first channel member coupled to all of the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member; 
providing a second channel member coupled to all of the one or more prefabricated panels of the second sidewall and configured to be secured to the mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
securing the first channel member to at least one of the first sidewall and one or more structural studs of the first sidewall with a first securing member; and 
securing the second channel member to at least one of the second sidewall and one or more structural studs of the second sidewall with a second securing member; and 
applying a flame-resistant coating to at least a portion of the first sidewall, the second sidewall, or the top member; 
wherein each of the one or more prefabricated panels is formed from a composite material having the one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto.
Claims 13 – 17 have been cancelled by Applicant.
In re Claim 18, please see above In re Claim 1, wherein the proposed combination of Helbig in view of Leblang discloses an overcast system, Helbig discloses the system comprising:
a first sidewall (fig 1: (12)) formed of one or more prefabricated panels (fig 6: (36) “constructed out of a prefabricated metal frame and preformed metal panels”: col 3, lns 40 – 47, col 4, lns 46 – 50);
a second sidewall (fig 1: (14)) formed of one or more prefabricated panels (36); 
a top member (fig 1: (16)) formed of one or more prefabricated panels (fig 6: (38)), wherein the top member spans the width between the first sidewall and the second sidewall (col 3, ln 44);
a fire-resistant coating (cementitious sealing composition: Gunite (113)) applied to the first sidewall, the second sidewall, and the top member (col 8, ln 20 – 31);
a first securing member (48/45) and a second securing member (48/45)
wherein each of the one or more prefabricated panels having one or more structural studs (32A-F)
wherein each of the one or more prefabricated panels of the top member extends from the first sidewall to the second sidewall (as seen in fig 1).
note: regarding the limitation “wherein each”, this has been understood to further define the “formed of one or more” prefabricated panels.
wherein the first securing member (48/45) secures the first channel member (37A) to at least one of the first sidewall (12), the first channel member coupled to all of the one or more prefabricated panels of the first sidewall, and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14), the second channel member coupled to all of the one or more prefabricated panels of the second sidewall.
Helbig lacks wherein:
each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
the first securing member secures the first channel member to at least one of the first sidewall, and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14).
It could be construed that Helbig lacks wherein:
the first securing member secures a first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall; and
the second securing member secures a second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.
Leblang further teaches a building panel system (embodiment of figure 5) comprising:
a securing member ((140), element number not indicated in figure 5), 
a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline),
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1408)

    PNG
    media_image6.png
    632
    641
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 5), such that the system comprises:
a securing member, wherein the securing member secures the channel member to at least one of the sidewall and the one or more structural studs, and
a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor.
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.
Leblang further teaches a prefabricated building panel (embodiment of figure 17: (418)) wherein:
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto, and

    PNG
    media_image5.png
    398
    494
    media_image5.png
    Greyscale

a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 17), such that:
a channel member supports the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member;
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto

In re Claim 20, the proposed system has been discussed see above (In re Claim 1) wherein Helbig discloses a system comprising:
a first cross-bar connector (fig 7: (62)) and a second cross-bar connector (62) wherein
the first sidewall (fig 6: (12) comprises a first prefabricated panel (36) and a second prefabricated panel (36) and 
the second sidewall (14) comprises a first prefabricated panel (36) and a second prefabricated panel (36), 
the first prefabricated panel (fig 6: (36A)) of the first sidewall (12) comprises a first stud (fig 7: (32F)) defining an opening (fig 8: (46); col 5, lns 4 – 11), the second prefabricated panel (36B) of the first sidewall comprises a second stud (32E) defining an opening (46), 
the first prefabricated panel (fig 6: not shown) of the second sidewall (14) comprises a first stud (fig 7: (32C)) defining an opening (fig 8: (46)), the second prefabricated panel (fig 6: not shown) of the second sidewall comprises a second stud (32B) defining an opening,
wherein the first cross-bar connector (fig 7: (62)) extends through the opening (46) of the first stud of the first prefabricated panel of the first sidewall (12) and the opening (46) of the second stud of the second prefabricated panel of the first sidewall, and 
wherein the second cross-bar connector (fig 6: (62)) extends through the opening (46) of the first stud of the first prefabricated panel of the second sidewall (14) and the opening (46) of the second stud of the second prefabricated panel of the second sidewall.
Helbig may be construed as lacking wherein:
the first prefabricated panel comprises a first stud defining an opening, the second prefabricated panel comprises a second stud defining an opening,
wherein the first cross-bar connector extends through the opening of the first stud and the opening of the second stud of the first prefabricated panel
wherein the second cross-bar connector extends through the opening of the first stud and the opening of the second stud of the second prefabricated panel
Leblang teaches a prefabricated panel (embodiment of figure 15) comprising:
the prefabricated panel (358) comprises a first stud ((364) e.g.)) defining an opening (400) through the web of the stud, and a second stud (365) defining an opening (400) through the web of the stud, 
wherein a first cross-bar connector (398) extends through the opening (400) of the web of the first stud (364) and the opening (400) of the web of the second stud (365) of the prefabricated panel (col 25, ln 44 – col 26, ln 65; col 28, ln 11 – 15)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (embodiment of fig 15), such that the cross bar connectors extend through a stud defining an opening that circumferentially surrounds the cross bar connector, for the benefit of preventing the cross bar connector from coming loose from the stud during assembly, saving construction time and improving the finished product quality.

    PNG
    media_image7.png
    405
    626
    media_image7.png
    Greyscale

In re Claim 21, see annotated figure above, In re Claim 20,
In re Claim 22, the proposed system has been discussed (see above (In re Claim 1)), wherein Helbig et al discloses each of the one or more prefabricated panels of the top member (fig 1: (16)) extends from the first sidewall (12) to the second sidewall (14) .
In re Claim 23, the proposed system has been discussed (see above (In re Claim 1)), but lacks wherein a first mine bolt is configured to secure the first channel member to a mine floor and a second mine bolt is configured to secure the second channel member to a mine floor.
Leblang discloses a first mine bolt (424) configured to secure the first channel member (422) to a floor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Leblang, such that the channel members are secured to a mine floor by a mine bolt, for the benefit of securing the structure at its base to reduce motion once installed, improving worker safety.
In re Claim 24, the proposed system has been discussed (see above, In re Claim 1), wherein Carlin et al teaches the first securing member (24) comprises a plurality of self-tapping screws, and wherein the second securing member comprises a plurality of self-tapping screws (col 9, lns 6 – 9).  
In re Claim 25, the proposed system has been discussed (see above, In re Claim 24), wherein the plurality of self- tapping screws (24) of the first securing member and the plurality of self-tapping screws of the second securing member (“2½ inch fasteners” col 15, ln 37)  vary in length.

Claims 2 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5, 822940), in view of Salazar et al (US 8,726,594).
In re Claim 2, the proposed system has been discussed, but is silent as to whether the proposed system discloses wherein the composite material is expanded polystyrene (EPS).
Salazar et al teaches a composite pre-formed building panel (Abstract), comprising a composite material (col 10, ln 33 – col 11, ln 3; expanded polymer body (12); col 14, ln 14 (ln 54) – col 15, ln 55)) and one or more “S Shaped” structural studs (figs 15 – 17: (1522), fig 138 (1940)) embedded only partially therein.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Salazar et al, such that the proposed system comprises wherein the composite material is expanded polystyrene (EPS), for the benefit of providing a thermal insulation that may also effectively block low frequency sound waves (col 49, lns 50 – 54), improving the environment for personnel while occupying the mine passageways.
In re Claim 3, the proposed system has been discussed, wherein Salazar et al the one or more structural studs [[are]] is an S-shaped steel stud.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5, 822940), in view of Niemann (US 2017/0081847).
In re Claim 19, the proposed system has been discussed, wherein Helbig discloses the overcast structure which is constructed out of a prefabricated metal frame and preformed metal panels (36A, 36B) that fit and interlock together to form the walls and roof deck of the overcast structure (col 3, lns 40 – 45) wherein each of the one or more side panels (36A, 36B) are configured for interlocking engagement with one another (col 6, ln 28) and securement to the support columns using panel retention brackets.
However, Helbig lacks wherein each of the one or more prefabricated panels includes a first tongued end and a second grooved end, wherein each tongue and each groove of the one or more prefabricated panels of the first and second sidewalls extends from a top member to the first and second channel members, respectively.
Niemann teaches a prefabricated wall panel wherein a plurality of wall panels (50) comprises:
tongue and groove notches (figs 1a, b; fig 3:(14)) [0015] for aligning with adjacent panels facilitating an accurate fit between panels; 
It appears that the figures 1a, b of Niemann do not provide reference numbers for the individual disclosed tongue and groove notches (on the left and right end of the panel in Figure 1a, b); these portion have been understood to be the tongue and groove notches (fig 3: 14 [0015]).
wherein each tongue and each groove (14) of the one or more panels extends from a top of the panel -to a channel (fig 3: (13))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Niemann to include wherein:
tongue and groove connections on respective ends of each of the one or more prefabricated panels, 
each tongue and each groove of the each of the one or more prefabricated panels of the first and second sidewalls extends from the top member to the first and second channel members, respectively. 
for the benefit of providing a mated connecting providing an accurate fit between panels, to simplify assembly time and effort.

    PNG
    media_image8.png
    537
    661
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to Applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Of particular significance is Meadows (US 6,279,287), who discloses a structural wall 10 fabricated from a number of modular prefabricated building panels formed by connecting a number of the prefabricated building panels (shown 12a, 12b, 12c) in an abutting edge-to-edge configuration on top of a concrete foundation 8.  To secure the wall 10 in place, a steel U-shaped track 14 is anchored to foundation 8 in an 

    PNG
    media_image9.png
    679
    621
    media_image9.png
    Greyscale

Of particular significance is Bowman (US 8,752,348), who discloses a composite building panel (fig 9: (10)) that includes a central body containing an expanded polymer matrix; at least one embedded framing stud longitudinally extending across the central body between the opposite faces, having a first end embedded in the expanded polymer matrix, a second end extending away from the bottom surface of the central body, and one or more expansion holes in the embedded studs between the first end of the embedded stud and bottom surface through which the polymer matrix expands.  A concrete layer can optionally cover a portion of the top surface and/or bottom surface.  The building panel can be positioned perpendicular to a structural wall and/or foundation to provide a floor panel.  The second end of the framing studs can be embedded in a second central body to provide an insulated concrete form (Abstract).

    PNG
    media_image10.png
    535
    387
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Thursday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.
/Frances F. Hamilton/Examiner, Art Unit 3762  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
                                                                                                                                                                                
                                                                                                                                                                                                      





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 8 and 13 – 17 have been cancelled by Applicant
        2 Non Final Rejection paragraph 74
        3 Non Final Rejection paragraph 75
        4 Former Claim 8 recited “each of the one or more prefabricated panels includes a tongue at one end thereof and defines a groove at another end thereof.””
        5 It is respectfully noted that gunite, or gunite concrete, is formed of chemically inert materials that are resistant to fire.
        6 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.
        7 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.
        8 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.